UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ashu Shukla,                                                             12/11/2019

                                Plaintiff,
                                                             1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                             ORDER SCHEDULING STATUS
 Seloitte Consulting LLP,                                    CONFERENCE

                                Defendant.




STEWART D. AARON, United States Magistrate Judge:

       The above-referenced action has been referred to Magistrate Judge Stewart D. Aaron for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No. 17.) All pretrial motions and

applications, including those related to scheduling and discovery, must be made to Judge Aaron

and    in    compliance     with      this   Court’s   Individual   Practices,   available   at

http://nysd.uscourts.gov/judge/Aaron.

       The parties are directed to appear for a status conference on Thursday, December 19,

2019 at 3:00 p.m. in Courtroom 11C, 500 Pearl Street, New York, NY 10007. The parties shall be

prepared to discuss a briefing schedule for Plaintiff’s motions for remand (ECF No. 13) and to

amend his complaint (ECF No. 14), as well as the issues raised in Defendants’ letters dated

November 21, 2019 (ECF No. 7) and December 9, 2019. (ECF No. 16.)

       If any party needs to change the date of the conference, that party must make the

request, by a letter in accordance with my individual practices.
SO ORDERED.

DATED:        New York, New York
              December 11, 2019

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
